Citation Nr: 0533080	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for fungus.

2.  Entitlement to an initial compensable evaluation for 
malaria.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
fungus and granted service connection for malaria and 
assigned a noncompensable evaluation effective from September 
5, 2002.  The veteran appealed that decision, and the case 
was referred to the Board for appellate review.  

The issue of entitlement to an initial compensable evaluation 
for malaria will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have fungus that is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

Fungus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2002, prior to the initial 
decision on the claim in March 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the October 2002 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that the evidence 
must show that he had an injury in military service or 
disease that began in or was made worse during military 
service or that there was an event in service causing injury 
or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
service.  

In addition, the RO informed the veteran in the October 2002 
letter about the information and evidence that VA would seek 
to provide.  In particular, the letter stated that reasonable 
efforts would be made to obtain the evidence necessary to 
support his claim and that VA would assist in obtaining 
records, including medical records, employment records, and 
records from other Federal agencies.  The letter also told 
the veteran that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The letter also requested 
that he complete and return a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), if there were any private medical 
records that would like VA to obtain on his behalf.  In 
addition, the October 2002 letter informed the veteran that 
it was still his responsibility to support his claim with 
appropriate evidence.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The Board does observe that the veteran has 
not been provided a VA examination in connection with his 
claim for service connection for malaria.

Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for fungus because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have had 
fungus in service.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
diagnosis could be related, the Board finds that a VA 
examination is unnecessary.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Background and Evidence

Service records show that the veteran had active service from 
March 1951 to March 1954.  He served against the enemy in 
Korea from November 7, 1951 to November 7, 1952 with the 1st 
8" Howitzer Battery, and he was awarded the Korean Service 
Medal, the United Nations Service Medal, and the National 
Defense Medal.

Service medical records indicate that the veteran was 
provided a discharge examination in March 1954 during which 
his skin was found to be normal.

Private medical records dated from October 1988 to May 2004 
document the veteran's treatment for various disorders.  The 
veteran was seen in September 1997 at which time it was noted 
that he was diagnosed with a foot fungus and prescribed 
Lamisil.  It was later noted in September 2000 that his 
fingernails were back to normal and that his toenails were 
okay.

VA medical records dated from June 2002 to January 2004 
indicate that the veteran was seen in June 2002 at which time 
a physical examination found his skin to be warm and dry.  
There was no redness, ulcerated areas, callous, or rash.  

In his June 2003 Notice of Disagreement, the veteran admitted 
that his nail fungus did not show up until he was discharged, 
yet he contended that the disorder was caused by the damp 
conditions and wading through the rice paddies in Korea.  

In his August 2004 hearing testimony before a decision review 
officer at the RO, the veteran indicated that he had fungus 
on the nails of his hands and feet that was treated with 
Lamisil.  However, he could only remain on the medication for 
three months because of possible liver damage.  






Law and Analysis

The veteran contends that he is entitled to service 
connection for fungus.  More specifically, he claims that he 
currently has a fungus that is related to his military 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
fungus, and the veteran did not seek treatment for many 
decades following his separation from service.  In fact, he 
indicated in his June 2003 Notice of Disagreement that his 
nail fungus did not show up until he was discharged from 
service.  Therefore, the Board finds that the veteran's 
fungus did not manifest during his period of service or 
within close proximity thereto.

In addition to the lack of evidence establishing that fungus 
manifested during service or within close proximity thereto, 
no physician has linked his current fungus to any disease or 
symptomatology that occurred during active service.  The 
record shows that there were no complaints, treatment, or 
diagnosis of fungus for many decades following the veteran's 
separation from service.  Nor is there is any competent 
evidence of record, medical or otherwise, which links any 
current fungus to a disease or symptomatology in service.  
The only evidence contained in the claims file is the 
veteran's assertions that he currently has fungus that is 
related to service, which he first raised when he filed his 
claim.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
fungus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had a fungus in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the medical reports dated in 1997 showing treatment for a 
foot fungus is itself evidence which tends to show that a 
fungus did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for fungus.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for a fungus is not 
warranted.  Although the Board acknowledges the veteran's 
contentions that he currently has fungus that is related to 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for fungus is denied.


REMAND

Reason for remand:  To obtain a medical opinion.

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

In this case, the veteran was granted service connection for 
malaria based on a review of his service medical records, and 
he was assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  Under that 
diagnostic code, a 100 percent disability evaluation is 
warranted when malaria is an active disease.  Otherwise, 
residuals, such as liver or spleen damage, must be evaluated 
under the appropriate system.  Although noting in the rating 
decision that the veteran received treatment in service for 
malaria which was an acute condition which resolved with no 
complications and no sequelae and that there was no current 
evidence of recurrence and no allegations of current 
symptoms, the RO nevertheless granted service connection for 
malaria.  But see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and indicating that evidence must show that the 
veteran currently has the disability for which service 
connection is claimed in order for service connection to be 
granted).  However, during the appeal period including at a 
hearing before a Decision Review Officer in August 2004, the 
veteran contended that he current experiences symptoms 
related to his malaria, such as profuse sweating.  

In October 2004, the veteran submitted information from the 
Centers for Disease Control indicating that, although malaria 
can be cured if the right drugs are used, the disease can 
persist if not treated properly or if the particular parasite 
involved is resistant to treatment.  The veteran has 
requested that he be given a VA examination to determine 
whether the symptoms he alleges he currently experiences are 
residuals or a recurrence of the malaria he had in service.  
The RO did not schedule the veteran for an examination 
despite his requests.  A VA outpatient treatment note dated 
in July 2002 indicates that the veteran requested that he be 
given a blood test for malaria but he was told that such a 
test in unavailable.

As such, the evidence of record does not include a medical 
opinion addressing whether the veteran has active malaria or 
any current residuals from his malaria in service.  Given 
that the RO granted service connection for malaria, the Board 
concludes that a VA examination with a medical opinion is 
necessary to decide the appeal.  38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
further development of the case is necessary.  Accordingly, 
the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to ascertain whether there is 
any current residual disability, such as 
liver or spleen damage, resulting from--
or any current manifestations of--the 
malaria the veteran was treated for in 
service.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be conducted.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on whether the 
veteran currently has active malaria.  If 
the examiner determines that the veteran 
does not have an active disease, he 
should indicate whether the veteran has 
any current residuals from his malaria in 
service, such as liver or spleen damage.    

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
action is required of the veteran until he is notified.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


